   Case 3:18-cv-00212-K Document 38 Filed 12/31/18                  Page 1 of 4 PageID 368


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DAVID TYSON, JR.,                  §
                                   §
        Plaintiff,                 §
                                   §
v.                                 §
                                   §
RICHARDSON INDEPENDENT             §                    CIVIL ACTION NO. 3:18-CV-00212-K
SCHOOL DISTRICT, and JEAN BONO,    §
KIM CASTON, KAREN CLARDY,          §
KATIE PATTERSON, ERON LINN,        §
JUSTIN BONO, and KRISTIN KUHNE, in §
their official capacities,         §
                                   §
        Defendants.                §

                                   JOINT STATUS REPORT

       Pursuant to the Court’s order dated December 20, 2018, requiring the parties to conduct a

meet and confer (Dkt. #35) in connection with the motion to compel depositions and request for

sanctions filed by plaintiff David Tyson, Jr. (“Plaintiff”), the parties submit the following joint

status report and proposed agreed order.

                                                 I.

                                        BACKGROUND

       On December 20, 2018, the Court entered an order (the “Order”) requiring counsel for the

parties to meet and confer on or before December 28, 2018, in an attempt to resolve the disputes

raised in Plaintiff’s motion to compel depositions and request for sanctions. Michael J. Collins

(“Collins”) and Erik S. Jacobson, counsel for Plaintiff, participated in a telephone conference with

Lisa R. McBride (“McBride”) and Carlos G. Lopez, counsel for defendants on December 21, 2018.

The meet and confer lasted approximately one hour, and the parties negotiated in good faith to




JOINT STATUS REPORT                                                                          Page 1
    Case 3:18-cv-00212-K Document 38 Filed 12/31/18                  Page 2 of 4 PageID 369


resolve, among other things, the discovery dispute raised in Plaintiff’s motion to compel

depositions.

                                                 II.

                                            OUTCOME

        The parties resolved the motion to compel. McBride sent a letter to Collins dated

December 21, 2018, providing dates for when the remaining RISD board members are available

for deposition. Collins agreed to the deposition dates proposed by McBride.

        The parties agree that, if necessary, Plaintiff’s request for sanctions will be addressed at a

later date. If the parties are able to reach a comprehensive settlement, the motion for sanctions

will be withdrawn. On the other hand, if the parties proceed with the litigation, the request for

sanctions will be submitted to the Court in connection with any requests for awards of attorneys’

fees.

                                                 III.

                                          CONCLUSION

        Based on the foregoing, the parties respectfully request that this Court accept this joint

status report and consider it to have complied with the Order.




JOINT STATUS REPORT                                                                            Page 2
   Case 3:18-cv-00212-K Document 38 Filed 12/31/18    Page 3 of 4 PageID 370


DATED: December 31, 2018.                Respectfully submitted,

                                         BREWER STOREFRONT, PLLC
                                   By:   /s/ William A. Brewer III
                                         William A. Brewer III
                                         State Bar Number: 02967035
                                         wab@brewerattorneys.com

                                         /s/ Michael J. Collins
                                         Michael J. Collins
                                         State Bar Number: 00785493
                                         mjc@brewerattorneys.com

                                         /s/ Erik S. Jacobson
                                         Erik S. Jacobson
                                         State Bar No. 24077968
                                         esj@brewerattorneys.com

                                         1717 Main Street, Suite 5900
                                         Dallas, Texas 75201
                                         Telephone: (214) 653-4000
                                         Facsimile: (214) 653-1015

                                         ATTORNEYS FOR PLAINTIFF

                                         THOMPSON & HORTON LLP

                                   By:   /s/ Carlos G. Lopez
                                         Carlos G. Lopez
                                         State Bar No. 12562953
                                         clopez@thompsonhorton.com
                                         500 N. Akard Street, Suite 3150
                                         Dallas, Texas 75201
                                         Telephone: (972) 734-5490
                                         Facsimile: (972) 534-1495

                                         /s/ Lisa R. McBride
                                         Lisa R. McBride
                                         State Bar No. 24092801
                                         lmcbride@thompsonhorton.com
                                         3200 Southwest Freeway, Suite 2000
                                         Houston, Texas 77027
                                         Telephone: (713) 554-6747
                                         Facsimile: (713) 583-8371

                                         ATTORNEYS FOR DEFENDANTS


JOINT STATUS REPORT                                                           Page 3
   Case 3:18-cv-00212-K Document 38 Filed 12/31/18               Page 4 of 4 PageID 371


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served upon

the following counsel of record in the above cause in accordance with the Federal Rules of Civil

Procedure on this 31st day of December 2018.

 Carlos G. Lopez
 State Bar No. 12562953
 clopez@thompsonhorton.com
 Thompson & Horton LLP
 500 N. Akard Street, Suite 3150
 Dallas, Texas 75201
 Telephone: (972) 734-5490
 Facsimile: (972) 534-1495

 Lisa R. McBride
 State Bar No. 24092801
 lmcbride@ thompsonhorton.com
 Thompson & Horton LLP
 3200 Southwest Freeway, Suite 2000
 Houston, Texas 77027
 Telephone: (713) 554-6747
 Facsimile: (713) 583-8371

 ATTORNEYS FOR DEFENDANTS



                                             /s/ Michael J. Collins
                                               Michael J. Collins




JOINT STATUS REPORT                                                                       Page 4
